Filed 1/14/22
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                         DIVISION EIGHT


THE PEOPLE,                            B308095

       Plaintiff and Respondent,       (Los Angeles County
                                       Super. Ct. No. ZM042755)
       v.

DONNELL LUPER,

       Defendant and Appellant.




     APPEAL from a judgment of the Superior Court of Los
Angeles County. Robert S. Harrison, Judge. Dismissed.
     Rudy Kraft, under appointment by the Court of Appeal, for
Defendant and Appellant.
     No appearance for Plaintiff and Respondent.



                ____________________________________
                       BACKGROUND
      Appellant Donnell Luper was committed to a state hospital
in 2014 pursuant to section 1026 of the Penal Code1 after he was
found not guilty of felony vandalism (§ 594, subds. (a), (b)(1)) by
reason of insanity (NGI).
       On August 27, 2020, pursuant to the People’s petition, the
trial court ordered Appellant’s commitment extended for two
     2
years pursuant to section 1026.5, subdivision (b).
       In his brief, Appellant’s counsel advises that he has
reviewed the record of the section 1026.5 proceedings and found
no arguable issues to raise on appeal. Counsel has further
notified Appellant of his right to file a supplemental brief within
30 days of September 7, 2021, identifying any issues he believes
warrant review and of his right to a copy of the record on appeal
to facilitate such briefing. This court also notified Appellant of
his right to file a supplemental brief. Appellant has not filed a
supplemental brief. Counsel has taken these steps in accordance
with the procedures articulated in People v. Wende (1979) 25
Cal.3d 436 (Wende)3 and requests that we independently review
the record for error pursuant to those same procedures. We

1     Undesignated statutory references are to the Penal Code.

2   This was the second such extension of Appellant’s
commitment.

3     The Wende procedures were established in response to the
U.S. Supreme Court’s holding in Anders v. California (1967) 386
U.S. 738 (Anders) that an indigent criminal defendant in his first
appeal of right is entitled to a full review of the record by the
appellate court if counsel fails to identify any arguable issues for
appeal. (Wende, supra, 25 Cal.3d at p. 441.)




                                 2
decline to do so.
                             DISCUSSION
       As counsel acknowledges, his request for Wende review
conflicts with published authority. Specifically, Division Three of
the Fourth Appellate District held in People v. Martinez (2016)
246 Cal.App.4th 1226, 1240 (Martinez) that Wende review is
unavailable in appeals of orders pursuant to section 1026.5
extending NGI commitments. Counsel urges us to disregard this
authority, however, and read subdivision (b)(7) of section 1026.5,
as interpreted in Hudec v. Superior Court (2015) 60 Cal.4th 815
(Hudec), as mandating Wende review of NGI commitment
extensions.
       Subdivision (b) of section 1026.5 sets forth the procedures
whereby an NGI commitment may be extended for two years by
petition to the superior court. Among other things, these
procedures afford the NGI respondent “the rights guaranteed
under the federal and State Constitutions for criminal
proceedings” and provide that “[a]ll proceedings shall be in
accordance with applicable constitutional guarantees.” (§ 1026.5,
subd. (b)(7).) It is this language that counsel contends requires
us to conduct Wende review in this case.
       The Supreme Court in Hudec found that subdivision (b)(7)
affords NGI respondents the right to refuse to testify in
section 1026.5 commitment extension hearings because such
right is guaranteed to criminal defendants in criminal trials.
(Hudec, supra, 60 Cal.4th at p. 826.) In reaching this conclusion,
the Hudec court read the text of subdivision (b)(7) as effectively
granting NGI extension respondents all of the rights of a
criminal defendant in an NGI extension hearing. (Hudec, supra,
at p. 826.)




                                 3
       Despite the “apparent clarity” of subdivision (b)(7)’s
command, the Hudec court acknowledged the difficulty inherent
in “translati[ng] or transposi[ng] of procedural rights from the
criminal context to the noncriminal.” (Hudec, supra, 60 Cal.4th
at p. 826.) Accordingly, the court allowed that “[w]here a right
applicable in criminal proceedings cannot logically be provided
within the framework of an NGI commitment extension hearing,
we might infer the Legislature could not have meant for
section 1026.5(b)(7) to encompass it.” (Hudec, at p. 828.) The
court found no absurd consequences in affording section 1026.5
extension hearing respondents the criminally accused’s right not
to testify. Doing so, it reasoned, would not require “nonstatutory
procedures” to be “contrived” nor tend to prevent a section 1026.5
proceeding from going forward. (Hudec, at p. 829.) Based on this
analysis, Appellant’s counsel contends that because
Wende/Anders review is practicable on NGI extension appeals,
Hudec makes such review mandatory.
       After carefully considering section 1026.5 and Hudec,
we find that the correct question is not whether Wende/Anders
procedures could be applied in appeals from section 1026.5
extension orders, but whether 1026.5, subdivision (b)(7), by its
terms, applies to such appeals at all. It does not. The structure
and text of section 1026.5, subdivision (b), compel the conclusion
that subdivision (b)(7) applies only to extension proceedings
before the superior court and not in any subsequent appeal.
       Subsection (b)(1) states that commitments may be extended
“only under the procedure set forth in this subdivision,” i.e.,
subdivision (b). (§ 1026.5, subd. (b)(1), italics added.) The
subsequent numbered paragraphs go on to describe procedures
that could have application only to the hearing before the




                                4
superior court. They describe the timing and form of the petition
(subd. (b)(2)), require notice to the NGI respondent of his right to
counsel and a jury trial (subd. (b)(3)), incorporate by reference the
rules of discovery for criminal proceedings (ibid.), provide for the
transfer of the respondent during the pendency of the hearing as
necessary to bring him “within a reasonable distance from the
court” (subd. (b)(5)), and require appointment of the county public
defender or State Public Defender if the respondent is indigent
(subd. (b)(7)). Nowhere does section 1026.5 refer to appeals from
extension orders. As the entirety of subdivision (b) is directed to
extension proceedings before the superior court, we read
appellate proceedings commenced under section 1237—a
procedure separate from “the procedure” referenced in section
1026.5, subdivision (b)(1)—as outside the scope of
subdivision (b)(7).
      Our conclusion finds support in Hudec. The Hudec court
summarized its holding as follows: “By its terms, section
1026.5(b)(7) provides that NGI committees facing a commitment
extension hearing enjoy the trial rights constitutionally
guaranteed to criminal defendants . . . .” (Hudec, supra, 60
Cal.4th at p. 832, italics added].) We read the reference to “trial
rights” rather than just “rights” as deliberate and limiting since
the word “trial” does not appear in the actual “terms” of
subdivision (b)(7). By interpreting subdivision (b)(7) as
embracing only proceedings before the trial court, we also heed
the Supreme Court’s unambiguous directive that Wende/Anders
procedures are mandated solely in the context “of the indigent
criminal defendant in his first appeal as of right . . . and none
other.” (In re Sade C. (1996) 13 Cal.4th 952, 982–983, italics
added.) Courts have reached this conclusion regarding several




                                 5
types of proceedings that are analogous to NGI proceedings.
(See Conservatorship of Ben C. (2007) 40 Cal.4th 529, 544 (Ben
C.) [Wende procedures do not apply to LPS conservatorship
proceedings]; People v. Taylor (2008) 160 Cal.App.4th 304, 312
[Wende does not apply to Mentally Disordered Offender (MDO)
commitments].)
       Our conclusion does not deprive NGI committees of their
right to appeal, and to be assisted by counsel in doing so. It
simply recognizes that the limited additional review that is only
afforded to criminal defendants on their first appeal does not
apply to an appellate proceeding that is not a first appeal of a
criminal trial. If either counsel or the committed person
identifies any issue for review, the appellate court will provide
review.
                           CONCLUSION
       For these reasons, we reject counsel’s argument that we are
statutorily obligated to conduct a Wende review of the NGI
extension proceedings below. We further adopt the Martinez
court’s conclusion that Wende review is not constitutionally
mandated. Finally, we decline to exercise our discretion to
conduct a Wende review. (See Ben C. supra, 40 Cal.4th at p. 544,
fn. 7 [noting appellate court’s prerogative to retain appeal where
Wende review is not mandatory].) Counsel has identified no
issues for our consideration. Nor has Appellant, despite notice
from counsel and from this court of the opportunity to do so.
We therefore dismiss the appeal. (Martinez, supra, 246
Cal.App.4th at p. 1240.)




                                6
                        DISPOSITION
      The appeal is dismissed.
      CERTIFIED FOR PUBLICATION



                                           HARUTUNIAN, J.*

We concur:



                  GRIMES, Acting P. J.




                  STRATTON, J.




*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 7